DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper inner surface area" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stathis (U.S. Pub. No. 20180237186).
Regarding Claim 1, Stathis discloses an apparatus comprising: an individual beverage container (Figure 1) comprising a cap 2 (Figure 1) wherein said cap comprises at least one nub 8 (Figure 3); and an individual beverage container accessory 5 (Figure 1) configured to be attachable to said individual beverage container configured to be a size appropriate to slip over the bottom of the individual beverage container without significantly increasing the size, weight or footprint of the individual beverage container (figure 1) and further comprising a linking ring mate 9 (figure 4A) at the upper inner surface area of said individual beverage container accessory; and a linking ring 3A (Figure 4A) configured to securely attach to the outer surface of the individual beverage container such that the inner surface of the linking ring and the outer surface of the individual beverage container create a full seal (paragraph 58), and further comprising a linking mechanism 3B (figure 4A) at its lower outer surface configured to link and mate with the linking ring mate at the upper inner surface area of said accessory (Figure 4A); and a labeling area 4 (Figure 1) on said individual beverage container and said individual beverage container accessory comprising a subsurface (paragraph 60), at least one color permanently coated onto and affixed to said subsurface (paragraph 60), and at least one color of a contrasting nature coated over said at least one color permanently coated onto and affixed to said subsurface (paragraph 60) and configured to be smudge proof and scratchable with said at least one nub (functional language).
Regarding Claim 2, Stathis discloses said individual beverage container accessory is configured to be a cup 5 (Figure 1).
Regarding Claim 3, Stathis discloses said individual beverage container accessory is configured to be a bowl 5 (Figure 1).
Regarding Claim 4, Stathis discloses said individual beverage container accessory is configured to be a cup and a storage container 5 (Figure 1).
Regarding Claim 5, Stathis discloses a tamper evident seal configured to circumnavigate the apparatus at a predetermined area around a midsection and at least cover the labeling area (paragraph 16).
Regarding Claim 7, Stathis discloses a cover for the individual beverage container accessory configured to mount said individual beverage container accessory on the bottom or top (paragraph 16).
Regarding Claim 8, Stathis discloses said individual beverage container is a can (figure 5).
Regarding Claim 9, Stathis discloses an apparatus comprising: an individual beverage container comprising a cap 2 (Figure 1) wherein said cap comprises at least one nub 8 (Figure 3); and a labeling area 4 (Figure 1) on said individual beverage container comprising a subsurface (paragraph 60), at least one color permanently coated onto and affixed to said subsurface (paragraph 60), and at least one color of a contrasting nature coated over said at least one color permanently coated onto and affixed to said subsurface (paragraph 60) and configured to be smudge proof and scratchable with said at least one nub (functional language).
Regarding Claim 10, Stathis discloses a tamper evident seal configured to circumnavigate the apparatus at a predetermined area around a midsection and at least cover the labeling area (paragraph 16).
Regarding Claim 12, Stathis discloses an apparatus comprising: a container configured to contain foodstuffs further comprising a cap 2 (Figure 1) wherein said cap comprises at least one nub 8 (figure 3); and a labeling area 4 (figure 1) on said container comprising a subsurface (paragraph 60), at least one color permanently coated onto and affixed to said subsurface (paragraph 60), and at least one color of a contrasting nature coated over said at least one color permanently coated onto and affixed to said subsurface (paragraph 60) and configured to be smudge proof and scratchable with said at least one nub (functional language).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stathis (U.S. Pub. No. 20180237186) in view of Owoc (U.S. Pub. No. 20080314775).
Regarding Claims 6, 11 and 14, Stathis teaches all the limitations substantially as claimed except for a pull tab.  However, Owoc teaches a pull tab 47 (figure 2.2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stathis to include a pull tab, as taught by Owoc, in order to allow for easy removal of the tamper evident seal.
Regarding Claim 13, Stathis discloses a tamper evident seal configured to circumnavigate the apparatus at a predetermined area around a midsection and at least cover the labeling area (paragraph 16).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733